Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145240                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices
                                                                   SC: 145240
  In Re DUNCAN, Minors.                                            COA: 306821
                                                                   Ingham CC Family Division:
                                                                   10-001069-NA; 10-001070-NA;
                                                                   10-001071-NA; 11-000430-NA
  _____________________________________/

          On order of the Court, the application for leave to appeal the May 15, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case
  to the Court of Appeals for consideration of the issue raised by the respondent but not
  addressed by that court during its initial review of this case.

        We do not retain jurisdiction.

        MARILYN KELLY, J., would deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           h0919                                                              Clerk